Exhibit AGREEMENT THIS AGREEMENT (the "Agreement") is entered into as of the 14th day of April, 2008, by and between DEEPHAVEN MCF ACQUISITION LLC, a Delaware limited liability company ("Purchaser"), and NORTHERN OIL AND GAS, INC., a Nevada corporation ("Agent"). Each of Purchaser and Agent is referred to individually herein as a "Party" and collectively herein as the "Parties". BACKGROUND WHEREAS,Agent desires to act as Purchaser's agent from the date hereof and continuing until August 1, 2008 (the "Agency Period") to acquire oil, gas and mineral interests/leases for Purchaser in the area known as the Bakken Shale in Mountrail County, North Dakota (the "Designated Area") to be specifically described from time to time on an Exhibit 1, as agreed on by the Parties prior to the date hereof, and an Exhibit 2, as agreed on by the Parties subsequent to the date hereof, and which are reasonably satisfactory to the Purchaser, after it receives reasonable prior notice and information with regard thereto from Agent (the "Leases"), for a total consideration to be paid by Purchaser for such Leases not to exceed, in any event, Eight Million One Hundred Thousand Dollars ($8,100,000.00) in the aggregate; provided, however, that the Agency Period during which the Agent may purchase Leases for Purchaser may be extended with the written consent of both the Agent and the Purchaser. In consideration of the representations, warranties, and covenants herein contained, and for such other good and valuable consideration, the sufficiency and receipt of which is hereby acknowledged by each of the Parties hereto, the Parties, intending to be legally bound hereby, agree as follows: 1.Definitions.Set forth on the attached Exhibit 3 are various defined terms that are used in this Agreement, in addition to those terms which are defined elsewhere herein.For the purposes of this Agreement, the capitalized words and phrases listed on Exhibit 3, when used in this Agreement, shall have the meanings set forth on Exhibit 3. 2.Purchase and Sale. (a)Transferred Interests. (i)Initial Lease Group.At the Initial Closing (as defined below), Purchaser agrees to purchase the Leases referenced on Exhibit 1 hereto ( the “Initial LeaseGroup”) in the Designated Areaand, subject to the prior written approval of the Purchaser, in areas outside of the Designated Area, for consideration of Five Million One Hundred Thirty-Two Thousand Three Hundred Eighty-One Dollars and 50 Cents ($5,132,381.50) to be paid by Purchaser for such Initial Lease Group pursuant to the terms of this Agreement. (ii)Additional Leases.During the Agency Period, Agent agrees to purchase Leases onlyin the Designated Area, in addition to the Initial Lease Group, which Additional Leases will be referenced on Exhibit 2 hereto as agreed on by the Parties subsequent to the date hereof (the “Additional Leases”), for Purchaser's benefit for consideration of up to Three Million Dollars ($3,000,000.00) pursuant to the terms of this Agreement. (iii)All Leases must comply with the terms and conditions of this Agreement and Applicable Law at the time of each Closing.At each Closing Agent will ensure that the title to such Leases, together with the Oil and Gas Interests represented thereby (together with the title to the Leases, collectively, the "Transferred Interests"), are put in the name of Purchaser and not Agent.Agent further agrees to promptly record Purchaser's interest, at Agent's expense, in each such Lease as may be required by Applicable Law and in any such case in conformity with reasonable commercial practices.Agent will use reasonable commercial practices in performing a title search of each Lease and property subject to a Lease, and will communicate any material issue or defect in the title to each such Lease or property known to Agent to Purchaser within a reasonable time prior to any Closing.Purchaser's interest in the Leases, together with all Transferred Interests, shall be purchased by Agentin the same manner and with the same care as if such Leases were being purchased entirely for Agent's own account, so that the Purchaser has Good and Marketable Title to the Lease.Agent further agrees to promptly record Purchaser's interest, at Agent's expense, in each such Lease as may be required by applicable Law and in any such case in conformity with reasonable commercial practices. (b)No Liabilities Assumed.The Purchaser is not assuming any Liabilities of the Agent, including, without limitation, Liabilities which Agent has incurred while acting as the Agent of the Purchaser under this Agreement, or in conducting any of its other business and/or under the Leases for any time prior to expiration of the applicable Agent Option Periods granted to Agent in Section 5(a)below. 3.Closing.The purchase and sale of the Leases shall occur through one or more closings (each a "Closing") pursuant to the terms of this Section 3.Each Closing shall take place at Agent’s principal office in Wayzata, Minnesota (each, on a "Closing Date"). (a)Purchase Price.Purchaser shall deliver to Agent at each Closing funds sufficient to purchase the Lease Groups designated for purchase at such Closing on Exhibit "1" or Exhibit "2", as applicable, which when paid shall be deemed the "Lease Group Purchase Price" under this Agreement, for any and all Lease Groups which are to be purchased in Purchaser's name at such Closing; provided, however, that Purchaser shall not be obligated to purchase any Lease at a Closing (v) for more than One Thousand and No/100ths Dollars ($1,000.00) per acre bonus consideration, (w) which is burdened by royalty and/or overriding royalty interest(s) aggregating more than twenty percent (20%), (x) which has a remaining term of less than four (4) years, and (y) which contains any unreasonable surface use restrictions that would materially impair the ability of the Purchaser to drill oil or gas wells.The Lease Group Purchase Price shall be based on all of Agent's actual costs for acquiring the Leases in that Lease Group, including allocated field landman and allocated legal expense, for the acquisition of the Leases, without any mark-up or other adjustment. (b)Initial Closing.The purchase and sale (the "Initial Closing") of the Initial Lease Group, as provided for in this Agreement, will occur on or before April 15, 2008. (c)Subsequent Closings.The Closing of the purchase and sale of any Additional Leases ("Additional Lease Group"), as provided for in this Agreement, will occur on one or more dates after April 15, 2008 (each a "Subsequent Closing").Unless Purchaser rejects any of the Additional Leases in an Additional Lease Group (as defined on Exhibit 2) because of (a) title defects, (b) because the Leases do not comply with the terms of this Agreement as provided in Section 3(a) and otherwise herein, or (c) because Purchaser has a reasonable good faith reason to believe that a Lease will not result in a well capable of producing commercial quantities of hydrocarbons from the Middle Bakken Shale
